Citation Nr: 0018141
Decision Date: 07/12/00	Archive Date: 09/08/00

DOCKET NO. 95-04 621               DATE JUL 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Jackson, Mississippi

THE ISSUES

1. Whether a timely substantive appeal was received to a July 28,
1992, rating decision which found that an August 18, 1970, rating
decision was not clearly and unmistakably erroneous.

2. Whether an August 18, 1970, rating decision was clearly and
unmistakably erroneous. 

ATTORNEY FOR THE BOARD 

H. Roberts, Counsel 

INTRODUCTION

The veteran served on active duty from January 1964 to January 1967
and from March 1972 to May 1972.

This appeal arises before the Board of Veterans' Appeals (Board)
from a July 1999 decision of the Jackson, Mississippi, Regional
Office (RO) of the Department of Veterans Affairs (VA), which found
that a timely substantive appeal was not received to a July 28,
1992, rating decision which found that an August 18, 1970, rating
decision was not clearly and unmistakably erroneous.

FINDINGS OF FACT

1. The veteran's claim of clear and unmistakable error was denied
b, a July 28, 1992, rating decision.

2. The veteran filed a notice of disagreement to the July 28, 1992,
denial of his claim of clear and unmistakable error and was issued
a statement of the case on November 12, 1992.

3. The veteran did not file a substantive appeal on the issue of
whether an August 18, 1970, rating decision was clearly and
unmistakably erroneous within one year after the decision denying
that claim was issued on July 28, 1992.

4. There is no timely substantive appeal of record on the issue of
whether an August 18, 1970, rating decision was clearly and
unmistakably erroneous.

CONCLUSIONS OF LAW

1. No timely substantive appeal was received to a July 28, 1992,
rating decision which found that an August 18, 1970, rating
decision was not clearly and unmistakably erroneous. 38 U.S.C.A.
5107, 7104, 7105 (West 1991); 38 C.F.R. 20.200, 20.302 (1999).

2 - 

2. There is no timely substantive appeal of record on the issue of
whether an August 18, 1970, rating decision was clearly and
unmistakably erroneous. 38 U.S.C.A. 5107, 7104,7105 (West 1991); 38
C.F.R. 20.200, 20.302 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether a timely substantive appeal was received to a July 28,
1992, rating decision which found that an August 18, 1970, rating
decision was not clearly and unmistakably erroneous.

The veteran contends that a timely substantive appeal was received
to a July 28, 1992, rating decision which found that an August 18,
1970, rating decision was not clearly and unmistakably erroneous.
After a review of the record, the Board finds that the veteran's
contentions are not supported by the evidence, as the evidence of
record does not include a timely substantive appeal, and his claim
is denied.

All questions in a matter which under 38 U.S.C. 511(a) is subject
to decision by the Secretary of VA shall be subject to one review
on appeal. Final decisions on such appeals shall be made by the
Board. 38 U.S.C.A. 7104(a) (West 1991). Appellate review will be
initiated by a notice of disagreement and completed by substantive
appeal after a statement of the case is furnished. 38 U.S.C.A.
7105(a) (West 1991). An appeal consists of a timely filed notice of
disagreement in writing, and after a statement of the case has been
furnished, a timely filed substantive appeal. 38 C.F.R. 20.200
(1999).

Where a claimant expresses timely disagreement with a decision of
the agency of original jurisdiction, a statement of the case will
be issued. 38 U.S.C.A. 7105(d) (West 1991). A substantive appeal
must be filed within 60 days from the date that the agency of
original jurisdiction mails the statement of the case to the
appellant, or within the remainder of the one-year period from the
date of mailing of the notification of the determination being
appealed, whichever period ends later. 38 C.F.R. 20.302(b) (1999);
38 U.S.C.A. 7105(d)(3) (West 1991).

- 3 - 

Questions as to timeliness or adequacy of response shall be
determined by the Board. 38 U.S.C.A. 7105(d)(3) (West 1991). The
Board may dismiss any appeal which fails to allege specific error
of fact or law in the determination being appealed. 38 U.S.C.A.
7105(d)(4) (West 1991).

In this case, the veteran filed a claim that an August 18, 1970,
rating decision was clearly and unmistakable erroneous. That claim
of clear and unmistakable error was denied by means of a July 28,
1992, rating decision. The veteran filed a notice of disagreement
to the July 28, 1992, rating decision and was issued a statement of
the case on November 12, 1992.

However, there is no document of record which could be considered
a substantive appeal to that issue, which was received subsequent
to the issuance of the statement of the case and prior to one year
following the July 28, 1992, rating decision. There is no document
received within that appeal period which alleges any error of fact
or law in the July 28, 1992, rating decision, or which in any way
references that rating decision.

The first VA Form 9, Appeal to Board of Veterans' Appeal, received
subsequent the July 28, 1992, rating decision is dated January 23,
1995, well after the expiration of the veteran's appeal period.
Furthermore, that VA Form 9 does not allege any error of fact or
law with regard to the veteran's claim of clear and unmistakable
error as the contentions contained therein relate to other claims.

The earliest document of record which could be considered to be an
attempted substantive appeal on the veteran's claim of clear and
unmistakable error was received October 27, 1999, over six years
following the expiration of the appeal period.

Accordingly, the Board finds that no timely substantive appeal was
received to a July 28, 1992, rating decision which found that an
August 18, 1970, rating decision

- 4 - 

was not clearly and unmistakably erroneous. 38 U.S.C.A. 5107, 7104,
7105 (West 1991); 38 C.F.R. 20.200, 20.302 (1999).

II. Whether an August 18, 1970, rating decision was clearly and
unmistakably erroneous.

The veteran contends that an August 18, 1970, rating decision was
clearly and unmistakably erroneous and that the decision should be
revised. However, the Board notes that the veteran has not filed a
timely substantive appeal to the July 28, 1992, denial of that
claim. Therefore, the Board does not have jurisdiction to
adjudicate this claim and the claim is dismissed.

All questions in a matter which under 38 U.S.C. 511(a) is subject
to decision by the Secretary of VA shall be subject to one review
on appeal. Final decisions on such appeals shall be made by the
Board. 38 U.S.C.A. 7104(a) (West 1991).

An appeal consists of a timely filed notice of disagreement in
writing, and after a statement of the case has been furnished, a
timely filed substantive appeal. 38 C.F.R. 20.200 (1999). The Board
may dismiss any appeal which falls to allege specific error of fact
or law in the determination being appealed. 38 U.S.C.A. 7105(d)(4)
(West 1991).

In Section I of this decision, the Board found that the veteran had
not submitted a timely substantive appeal. Therefore, in the
absence of a timely substantive appeal, there is no appeal before
the Board.

Accordingly, the Board finds that there is no timely substantive
appeal of record on the issue of whether an August 18, 1970, rating
decision was clearly and unmistakably erroneous. Therefore, that
issue is not before the Board and must by dismissed. 38 U.S.C.A.
5107, 7104, 7105 (West 1991); 38 C.F.R. 20.200, 20.302 (1999).

(CONTINUED ON NEXT PAGE)

5 -

ORDER

The veteran's claim that a timely substantive appeal was received
to a July 28, 1992, rating decision which found that an August
18, 1970, rating decision was not clearly and unmistakably
erroneous, is denied.

The veteran's claim that an August 18, 1970, rating decision was
clearly and unmistakably erroneous is dismissed.

M. W. GREENSTREET
Member, Board of Veterans' Appeals

6 -



